Citation Nr: 1428539	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-38 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right foot pain and leg numbness.

2.  Entitlement to service connection for right hip pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968 and from July 1968 to September 1974.  

This appeal to the Board of Veterans' Appeals (Board) is from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded these claims in January 2012 for further development, including having the Veteran undergo VA compensation examinations assessing the nature and etiology of his claimed disorders.  All requested development has been completed, so the Board is proceeding to deciding these claims.


FINDINGS OF FACT

1.  The Veteran does not have disability causing right foot pain and leg numbness apart from an already service-connected neurological disorder. 

2.  He has mild degeneration of his right hip that is due to simple aging and not related to any disease, injury, or event during his active military service, including the removal of an osteoid osteoma from his right thigh. 


CONCLUSIONS OF LAW

1.  Entitlement to service connection for disorders of the right foot and leg (apart from already service-connected dysesthesia) is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Entitlement to service connection for a right hip disorder also is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist the Veteran with these Claims

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

An August 2007 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence in response before initial adjudication of these claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).

The Veteran's service treatment records (STRs), VA treatment records, and private treatment records he identified as potentially relevant have been obtained and associated with the claims file for consideration.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence needing to be obtained.  

An adequate VA examination was performed in October 2012.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the examination report, the examiner reviewed the pertinent medical history, set forth the findings of his evaluation, and provided opinions with supporting explanations enabling the Board to make a fully informed decision on these claims.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  

Consequently, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and there is no prejudicial error with regards to VA's duties to notify and assist him with these claims.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II.  Compliance with the Board's Remand Directives

The Board finds compliance, certainly substantial compliance, with its remand directives requesting the Veteran to identify all additional pertinent treatment records, which was accomplished in a February 2012 letter, and in terms of providing him a VA compensation examination assessing the nature and etiology of his claimed disorders, which was performed in October 2012, especially in relation to their posited attribution to his military service.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

III.  Analysis

The Veteran claims entitlement to service connection for disorders of his right foot, leg, and hip, which he contends were caused by the removal of an osteoid osteoma from his right thigh during his time in service.  For the following reasons and bases, however, the Board finds that entitlement to service connection is not established.  

Service connection means that a Veteran has a current disability resulting from disease or injury incurred in or aggravated by his active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied:  (1) the existence of a current disability; 
(2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or "nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).


If chronicity (permanency) of disease or injury in service is not established or legitimately questionable, then a showing of continuity of symptomatology following service alternatively may establish the required correlation between the disability now being claimed and service, but only if the disability being claimed is one of the conditions specifically identified as "chronic" in 38 C.F.R. § 3.309(a).
See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).

These chronic diseases, per se, also may be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within the initial year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

At the outset the Board notes that service connection already is in effect for dysesthesias of the right lower extremity, and for a scar, both of which were found to be residuals of the removal of the osteoid osteoma from the Veteran's right thigh during his time in service.  Thus, the issue is whether he has still additional or distinct disabilities of his right leg, foot, and hip because of that surgery or otherwise related to his service. 

Current disabilities of the right leg and foot are not shown, however.  The October 2012 VA examination report reflects detailed examinations of the right leg and foot and review of the Veteran's medical history.  The examiner concluded there was no diagnoses to sustain a finding of a right knee or right foot condition, as physical examination and X-ray studies were normal.  The evidence does not otherwise show diagnosed pathology of the right leg or foot apart from the service-connected neurological impairment (on account of the dysesthesias).  Symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not in themselves constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In the absence of current disabilities of the right leg or foot, service connection cannot be established.  See Shedden, 381 F.3d at 1166-67 (holding, in relevant part, that service connection requires the existence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted).  

The examiner also concluded that a right hip condition could not be diagnosed apart from X-ray changes suggestive of mild degeneration consistent with aging, as evidenced by the fact that the changes were in both the right and left hip.  In other words, while changes only affecting the right hip may have been a potential indicator of traumatic origin, the examiner explained that mild degeneration affecting the hips, bilaterally, is indicative of normal changes from the aging process rather than prior trauma.  No other right hip disorder is shown.  The Veteran has not stated, and the evidence does not otherwise show, that his right hip degenerative changes manifested in service or within one year of his separation from service.  The examiner's conclusion that the degenerative changes of the hip were owing to age further weighs against a finding that they manifested during or shortly after the Veteran's service.

Accordingly, as the mild degenerative changes of the hip did not manifest until many years after service, service connection is not warranted based on a chronicity in service or a continuity of symptoms after service, and also is not warranted on a presumptive basis for arthritis manifesting to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  The preponderance of the evidence also weighs against a relationship or nexus between the right hip degeneration and the removal of the osteoma in service, given the examiner's finding that the changes were due to the natural aging process.  See Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303(a).  

Accordingly, the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for disorders of the right foot, leg, and hip is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim of entitlement to service connection for right foot pain and leg numbness (apart from symptoms attributable to the already service-connected dysesthesias) is denied. 

The claim of entitlement to service connection for right hip pain also is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


